946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Randolph J. GREENE, Appellant,v.Clair A. CRIPE, General Counsel, Bureau of Prisons, et al.
No. 90-7154.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1991.

Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the appellees' motion for summary affirmance and the response thereto, and appellant's motion for appointment of counsel, it is


2
ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil case is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29-30 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The regulation permits correspondence between family members confined at different prisons, 28 C.F.R. § 540.17, and is not facially unconstitutional.   Appellant is prohibited from corresponding with his brother due to the failure of the Warden at Lorton to act on appellant's request.   As appellant has not seen fit to challenge the Warden's inaction, we are precluded from reviewing the propriety of his conduct.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.